DETAILED ACTION
This action is in response to the Applicant Response filed 04 October 2021 for application 15/721,586 filed 29 September 2017.
Claims 1-2, 7, 9-12, 18 are currently amended.
Claims 3, 5, 14, 16 are cancelled.
Claims 1-2, 4, 6-13, 15, 17-22 are pending.
Claims 1-2, 4, 6-13, 15, 17-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. However, in light of the amendments made to the claims additional objections have arisen as noted below.

Applicant's arguments regarding the 35 U.S.C. 112(b) rejections of claims 1-2, 4, 6-13, 15, 17-22 have been fully considered and, in light of the amendments to the claims, are persuasive. However, in light of the amendments to the claims, new 35 U.S.C. 112(b) rejections have arisen. Therefore, the 35 U.S.C. 112(b) rejections of claims 1-2, 4, 6-13, 15, 17-22 are maintained.

Claim Objections
Claims 1-2, 4, 6-13, 15, 17-22  objected to because of the following informalities:
Claim 1, line 18, dataset; should read “dataset,” [semicolon should be comma]
Claim 1, line 18, the one or more selectable parameter and training options should, for clarity, read “the one or more selectable parameter options and the particular selectable training option”
Claim 1, lines 19-20, each of the selectable options should read “each of the one or more selectable parameter and training options”
Claim 1, lines 24-25, the one or more first machine learning parameters and training options with the one or more selected second machine learning parameters and training options should read “the one or more first machine learning parameters with the one or more selectable parameter and training options”
Claim 1, line 30, at the first machine learning server computer, using the particular should, for consistency, read “using, at the first machine learning server computer, the particular”
Claim 1, line 44, including the one or more first machine learning parameters and training options should read “including the one or more selectable parameter and training options”
Claim 1, lines 44-45, with the one or more selected second machine learning parameters and training options should read “with the selected second selectable training option”
Claim 1, line 46, with the selected parameters should read “with the one or more selectable parameter options and the second selectable training option”
Claim 1, line 47, at the separate server computer, using the particular should, for consistency, read “using, at the separate server computer, the particular”
Claim 2, line 11, at the second machine learning server computer should read “at the separate server computer”
Claim 2, line 15, a second machine learning system
Claim 2, lines 16-17, a second output dataset should read “the second output dataset”
Claim 4, line 8, display the plurality should read “displaying the plurality”
Claim 6, line 8, a subset of the plurality should read “a subset of a plurality”
Claim 7, line 2,  a confidence score threshold should read “the confidence score threshold”
Claim 7, line 9, determining that a subset should read “determining that the subset”
Claim 7, lines 14-15, a second machine learning should read “the second machine learning”
Claim 7, lines 16-17, a second machine learning should read “the second machine learning”
Claim 7, line 20, a subset of the particular should read “the subset of the particular”
Claim 7, line 21, a second output dataset should read “the second output dataset”
Claim 8, line 15, a second machine learning system should read “the second machine learning system”
Claim 8, lines 16-17, a second output dataset should read “the second output dataset”
Claim 9, line 7, both a particular selectable should read “both the particular selectable”
Claim 9, line 8, corresponding to a particular machine should read “corresponding to the particular machine”
Claim 9, lines 8-9, a second selectable option should read “the second selectable training option”
Claim 9, line 9, corresponding to a second machine should read “corresponding to the second machine”
Claim 9, line 10, configuring a second machine should read “configuring the second machine”
Claim 9, lines 16-17, a second output dataset should read “the second output dataset”
Claim 11, line 2, fist machine learning should read “first machine learning”
Claim 11, line 7, a particular selectable
Claim 11, line 8, a particular machine learning should read “the particular machine learning”
Claim 10 is objected to due to its dependence, either directly or indirectly, on claims 1-2, 4, 6-11
Claim 12, line 22, dataset; should read “dataset,” [semicolon should be comma]
Claim 12, line 22, the one or more selectable parameter and training options should, for clarity, read “the one or more selectable parameter options and the particular selectable training option”
Claim 12, lines 23-24, each of the selectable options should read “each of the one or more selectable parameter and training options”
Claim 12, lines 28-29, the one or more first machine learning parameters and training options with the one or more selected second machine learning parameters and training options should read “the one or more first machine learning parameters with the one or more selectable parameter and training options”
Claim 12, line 48, including the one or more first machine learning parameters and training options should read “including the one or more selectable parameter and training options”
Claim 12, lines 48-49, with the one or more selected second machine learning parameters and training options should read “with the selected second selectable training option”
Claim 12, line 50, with the selected parameters should read “with the one or more selectable parameter options and the second selectable training option”
Claim 12, line 51, at the separate server computer, using the particular should, for consistency, read “using, at the separate server computer, the particular”
Claim 13, line 17, a second machine learning system
Claim 13, lines 18-19, a second output dataset should read “the second output dataset”
Claim 15, line 9, display the plurality should read “displaying the plurality”
Claim 18, line 3,  a confidence score threshold should read “the confidence score threshold”
Claim 18, line 10, determining that a subset should read “determining that the subset”
Claim 18, lines 15-16, a second machine learning should read “the second machine learning”
Claim 18, lines 17-18, a second machine learning should read “the second machine learning”
Claim 18, line 21, a subset of the particular should read “the subset of the particular”
Claim 18, line 22, a second output dataset should read “the second output dataset”
Claim 19, line 16, a second machine learning system should read “the second machine learning system”
Claim 19, lines 17-18, a second output dataset should read “the second output dataset”
Claim 20, line 7, both a particular selectable should read “both the particular selectable”
Claim 20, line 8, corresponding to a particular machine should read “corresponding to the particular machine”
Claim 20, lines 8-9, a second selectable option should read “the second selectable training option”
Claim 20, line 9, corresponding to a second machine should read “corresponding to the second machine”
Claim 20, line 10, configuring a second machine should read “configuring the second machine”
Claim 20, lines 16-17, a second output dataset should read “the second output dataset”
Claim 22, line 7, a particular selectable
Claim 22, line 8, a particular machine learning should read “the particular machine learning”
Claims 17, 22 are objected to due to their dependence, either directly or indirectly, on claims 12-13, 15, 18-20, 22
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-13, 15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Claims 1, 12 recite
... replacing, in the particular machine learning configuration file at the first machine learning server computer, the one or more first machine learning parameters and training options with the one or more selected second machine learning parameters and training options;
... sending, to a separate server computer, the particular machine learning configuration file including the one or more first machine learning parameters and training options with the one or more selected second machine learning parameters and training options with instructions to configure a second machine learning system of the selected type with the selected parameters; 
at the separate server computer, using the particular machine learning configuration file, configuring a second machine learning system; ...

Examiner’s Note: For the purposes of examination, the claim will be interpreted as if the selected parameter and training options replace the parameter and training options in the particular machine learning configuration file, and, after replacement, the file is used to configure the second machine learning system.

Claims 7, 9, 18, 20 recite using the particular machine learning configuration file, configuring a second machine learning system. As noted above with respect to claims 1, 12, it is unclear which parameter and training options are included in the file during configuration, which parameter and training options are used for configuration and which model(s) and or systems are being configured. With respect to claims 7, 9, 18, 20, the same arguments apply and it is unclear how this limitation applies to the claims.

Claims 2, 4, 6, 8, 10-11, 13, 15, 17, 19, 21-22 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly on claims 1, 7, 9, 12, 18, 20.

Allowable Subject Matter
Upon properly overcoming the objections and rejections as discussed above in paragraphs 9-14, claims 1-2, 4, 6-13, 15, 17-22 would be allowable.

Regarding the cited limitations of claims 1, 12, which do not appear to be taught by the prior art: Gibiansky et al. teaches selecting configuration options via a GUI for multiple machine learning systems to train and/or implement the multiple systems. Maclean et al. teaches receiving training options through various GUI widgets in order to train multiple machine learning systems. Burr et al. teaches modifying training datasets using confidence scores generated by the machine learning systems.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. The independent claims comprise multiple distributed systems where the user selects parameter and training options via a GUI and the distributed systems are trained using modified training dataset which are modified using confidence scores.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125              

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122